 



EXHIBIT 10.8

Master Revolving Note

             

--------------------------------------------------------------------------------

AMOUNT
$10,000,000.00   NOTE DATE
August 31, 2001   MATURITY DATE
DEMAND   TAX IDENTIFICATION NUMBER
59-3279-648

--------------------------------------------------------------------------------

         For Value Received, the undersigned promise(s) to pay immediately upon
demand, with respect to any demand made during the existence of any Default
(defined below) after the expiration of any cure period applicable with respect
to such Default (if any), and within ninety (90) days after demand, with respect
to a demand made when no Default exists, to the order of Comerica Bank (“Bank”),
at any office of the Bank in the State of Michigan, Ten Million and 00/100
Dollars (U.S.) ($10,000,000.00) (or that portion of it advanced by the Bank and
not repaid as later provided) with interest until demand or until Default, as
later defined, at a per annum rate equal to the LIBOR-based Rate or the
Overnight-based Rate subject to the terms hereof, and after that at a rate equal
to the rate of interest otherwise prevailing under this Note plus three percent
(3%) per annum (but in no event in excess of the maximum rate permitted by law).
Interest rate changes will be effective for interest computation purposes as and
when the LIBOR Rate or Overnight Rate, as applicable, change. Interest shall be
calculated on the basis of a 360-day year for the actual number of days the
principal is outstanding. Unless sooner demanded, accrued interest on this Note
shall be billed as of the first day of each month commencing September 1, 2001
and shall be due within five business days of each such billing. If any payment
of principal or interest under this Note shall be payable on a day other than a
day on which the Bank is open for business, this payment shall be extended to
the next succeeding business day and interest shall be payable at the rate
specified in this Note during this extension. A late payment charge equal to 5%
of each late payment may be charged on any payment not received by the Bank
within 10 business days after the payment due date, but acceptance of payment of
this charge shall not waive any Default under this Note.

         This Note is made in connection with the letter agreement between the
undersigned and Bank dated of even date herewith (as it may be amended from time
to time, the “Agreement”), the terms and conditions of which are incorporated
herein by reference. To the extent there is any inconsistency between the
Agreement and this Note, this Note shall govern and control.

         All Loan Advances shall bear interest at the LIBOR-based Rate or the
Overnight-based Rate as elected by the undersigned in advance, by written notice
received by Bank prior to the first day of each calendar month, which rate shall
be the rate of interest for all Loan Advances outstanding during that month. If
Bank does not receive timely notice of a rate election for any month, the rate
of interest for all Loan Advances for each day of that month shall be calculated
using the last basis for interest calculation in effect during the preceding
month. The written notice of rate election for Loan Advances shall be in the
form of Exhibit A attached hereto, and may be submitted to Bank by mail or
facsimile or in any other manner acceptable to Bank at the address specified in
the Notice of Rate Election form, attached or such other address as may be
designated by Bank from time to time. The first rate election for Loan Advances
of the undersigned under this Note, which shall be the rate of interest for Loan
Advances from the date hereof through the last day of the current month, is the
Overnight-based Rate. Nothing herein shall limit Bank’s ability to refuse any
advance hereunder at any time when any Default shall exist.

1



--------------------------------------------------------------------------------



 



         For the purposes of this Note, the following terms have the following
meanings:

         “Applicable LIBOR Margin” means two percent (2%) per annum.

         “Applicable Overnight Margin” means two and fifteen one-hundredth
percent (2.15%).

         “LIBOR Rate” means, for any day, the per annum rate of interest for one
month U.S. Dollar deposits reported on page BBAM of the Bloomberg Financial
Markets Information Services as of 11:00 a.m. London time on such day, or if
such day is not a business day in London, then the preceding London business
day.

         “LIBOR-based Rate” means, for any day, a per annum rate of interest
equal to the LIBOR Rate in effect for such day plus the Applicable LIBOR Margin
per annum.

         “Overnight Rate” means, for any day, a per annum rate of interest
determined by Bank, in its sole discretion, to be the prevailing overnight
federal funds rate on such date.

         “Overnight-based Rate” means, for any day, a per annum rate of interest
equal to the Overnight Rate from time to time in effect plus the Applicable
Overnight Margin per annum.

         “Regular Warehouse Loan Advances”, “Wet Funding Advances” and “Jumbo
Mortgage Advance”, each have the meanings given them in the Letter Agreement.

         The principal amount payable under this Note shall be the sum of all
advances made by the Bank to or at the request of the undersigned, less
principal payments actually received in cash by the Bank. The books and records
of the Bank shall be the best evidence of the principal amount and the unpaid
interest amount owing at any time under this Note and shall be conclusive absent
manifest error. No interest shall accrue under this Note until the date of the
first advance made by the Bank; after that interest on all advances shall accrue
and be computed on the principal balance outstanding from time to time under
this Note until the same is paid in full.

         This Note and any other indebtedness and liabilities of any kind of the
undersigned to the Bank, and any and all modifications, renewals or extensions
of it, whether joint or several, contingent or absolute, now existing or later
arising, and however evidenced (collectively “Indebtedness”) are secured by and
the Bank is granted a security interest in all items deposited in any account of
the undersigned with the Bank and by all proceeds of these items (cash or
otherwise), all account balances of the undersigned from time to time with the
Bank, by all property of the undersigned from time to time in the possession of
the Bank and by any other collateral, rights and properties described in each
and every deed of trust, mortgage, security agreement, pledge, assignment and
other security or collateral agreement which has been, or will at any time(s)
later be, executed by any (or all) of the undersigned to or for the benefit of
the Bank (collectively “Collateral”).

         The undersigned acknowledges and agrees that if Bank shall designate a
Eurodollar Lending Office which maintains books separate from those of the rest
of Bank, Bank shall have the option

2



--------------------------------------------------------------------------------



 



of maintaining all or any part of the Indebtedness under this Note on the books
of such Eurodollar Lending Office.

         If Bank determines that, (a) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank,
or (b) if the rate of interest referred to in the definition of “LIBOR Rate”
does not accurately or fairly cover or reflect the cost to Bank of making or
maintaining the Indebtedness hereunder at the LIBOR Rate, then Bank shall
forthwith give notice thereof to the undersigned. Thereafter, until Bank
notifies the undersigned that such conditions or circumstances no longer exist,
the Indebtedness from time to time outstanding hereunder shall bear interest at
the Overnight-based Rate.

         If, after the date hereof, the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by Bank (or its Eurodollar Lending Office)
with any request or directive (whether or not having the force of law) of any
such authority, shall make it unlawful or impossible for the Bank (or its
Eurodollar Lending Office) to make or maintain any Advance hereunder with
interest at the LIBOR-based Rate, Bank shall forthwith give notice thereof to
the undersigned. Thereafter, (a) until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request any Advance(s) hereunder which is/are to bear interest at the
LIBOR-based Rate shall be suspended, and any and all Advances made and/or
outstanding hereunder shall bear interest at the Overnight-based Rate.

         If the adoption after the date hereof, or any change after the date
hereof in, any applicable law, rule or regulation of any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Bank (or its Eurodollar Lending Office)
with any request or directive (whether or not having the force of law) made by
any such authority, central bank or comparable agency after the date hereof:

         (a)     shall subject Bank (or its Eurodollar Lending Office) to any
tax, duty or other charge with respect to this Note or any advance hereunder or
shall change the basis of taxation of payments to Bank (or its Eurodollar
Lending Office) of the principal of or interest on any advance or any other
amounts due under this Note in respect thereof (except for changes in the rate
of tax on the overall net income of Bank or its Eurodollar Lending Office
imposed by the jurisdiction in which Bank’s principal executive office or
Eurodollar Lending Office is located); or

         (b)     shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank (or its Eurodollar Lending
Office) or shall impose on Bank (or its Eurodollar Lending Office) or the
foreign exchange and interbank markets any other condition affecting any advance
under this Note;

and the result of any of the foregoing is to increase the cost to Bank of
maintaining any part of the indebtedness hereunder or to reduce the amount of
any sum received or receivable by Bank under this Note by an amount deemed by
the Bank to be material, then the undersigned shall pay to Bank,

3



--------------------------------------------------------------------------------



 



within fifteen (15) days of the undersigned’s receipt of written notice from
Bank demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction. A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
the undersigned, setting forth the basis for determining such additional amount
or amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error in computation.

         In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the making or
maintaining any advances hereunder, and such increase has the effect of reducing
the rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the making or maintaining of such advances
hereunder to a level below that which Bank (or such controlling corporation)
could have achieved but for such circumstances (taking into consideration its
policies with respect to capital adequacy), then the undersigned shall pay to
Bank, within fifteen (15) days of the undersigned’s receipt of written notice
from Bank demanding such compensation, additional amounts as are sufficient to
compensate Bank (or such controlling corporation) for any increase in the amount
of capital and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to the
making or maintaining any advances hereunder. A certificate of Bank as to the
amount of such compensation, prepared in good faith and in reasonable detail by
the Bank and submitted by Bank to the undersigned, shall be conclusive and
binding for all purposes absent manifest error in computation.

         If the undersigned or any guarantor under a guaranty of all or part of
the Indebtedness (“guarantor”) (i) fails to pay any of the Indebtedness when
due, by maturity, acceleration or otherwise, or fail(s) to pay any Indebtedness
owing on a demand basis upon demand; or (ii) fails to comply with any of the
terms or provisions of any agreement between the undersigned or any such
guarantor and the Bank; or (iii) become(s) insolvent or the subject of a
voluntary or involuntary proceeding in bankruptcy, or a reorganization,
arrangement or creditor composition proceeding, (if a business entity) cease(s)
doing business as a going concern, (if a natural person) die(s) or become(s)
incompetent, (if a partnership) dissolve(s) or any general partner of it dies,
becomes incompetent or becomes the subject of a bankruptcy proceeding or (if a
corporation or a limited liability company) is the subject of a dissolution,
merger or consolidation; or (iv) if any warranty or representation made by the
undersigned or any guarantor in connection with this Note or any of the
Indebtedness shall be discovered to be untrue or incomplete in any material
respect; or (v) if there is any termination, notice of termination, or breach of
any guaranty, pledge, collateral assignment or subordination agreement relating
to all or any part of the Indebtedness; or (vi) if there is any failure by the
undersigned or any guarantor to pay when due indebtedness (other than to the
Bank) which exceeds, in aggregate principal amount, $250,000 or in the
observance or performance of any

4



--------------------------------------------------------------------------------



 



term, covenant or condition in any document evidencing, securing or relating to
such indebtedness; or (vii) if there is filed or issued a levy or writ of
attachment or garnishment or other like judicial process upon the undersigned or
any guarantor or any of the Collateral with respect to a judgment or other
liability equal to $250,000 or a greater amount, including without limit, any
accounts of the undersigned or any guarantor with the Bank; or (viii) if there
shall be any change for any reason whatsoever in the ownership or control of the
undersigned or any guarantor which shall in the sole judgment of Bank adversely
affect future prospects for the successful operation of the undersigned or any
guarantor, then the Bank, if such event continues to exist for a period of five
(5) business days after the date that Bank has given the undersigned written
notice of such event (the continuation of any such event after such period of
time being called a “Default” hereunder), may at its option and without prior
notice to the undersigned refuse additional advances under this Note, declare
any or all of the Indebtedness to be immediately due and payable
(notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned,
charge interest at the default rate provided in the document evidencing the
relevant Indebtedness and exercise any one or more of the rights and remedies
granted to the Bank by any agreement with the undersigned or given to it under
applicable law.

         The undersigned acknowledges that the Bank, at any time, without
notice, and without reason, and in the absence of the existence of any Default,
may demand that this Note be paid in full. In the event any such demand is made
at any time when no Default is existing, this Note shall be due and payable on
the earlier of the ninetieth (90th) day following the date of such demand or the
date of the occurrence of any Default. The demand nature of this Note shall not
be deemed modified by the undersigned’s election of monthly interest rates or
reference to a Default in this Note or in any agreement to a default by the
undersigned or to the occurrence of an event of default (collectively an “Event
of Default”). For purposes of this Note, to the extent there is reference to any
Event of Default this reference is for the purpose of permitting the Bank to
accelerate Indebtedness not on a demand basis and to receive interest at the
default rate provided in the document evidencing the relevant Indebtedness. It
is expressly agreed that the Bank may exercise its demand rights under this Note
whether or not any Event of Default has occurred. Notwithstanding anything to
the contrary above, the undersigned shall be entitled to request and receive
advances and readvances hereunder in accordance with and subject to the terms of
the Agreement and this Note at all times until the first to occur of: (i) the
expiration of the 90 day period following the date of Bank’s demand, or (ii) the
occurrence of a Default or Event of Default. All payments under this Note shall
be in immediately available United States funds, without setoff or counterclaim.

         If this Note is signed by two or more parties (whether by all as makers
or by one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns. The undersigned waives presentment, demand, protest, notice of
dishonor, notice of demand or intent to demand, notice of acceleration or intent
to accelerate, and all other notices and agrees that no extension or indulgence
to the undersigned or release, substitution or nonenforcement of any security,
or release or substitution of the undersigned, any guarantor or any other party,
whether with

5



--------------------------------------------------------------------------------



 



or without notice, shall affect the obligations of any other party. The
undersigned waives all defenses or right to discharge available under
Section 3-605 of the Michigan Uniform Commercial Code and waives all other
suretyship defenses or right to discharge. The undersigned agrees that the Bank
has the right to sell, assign, or grant participations or any interest in, any
or all of the Indebtedness, and that, in connection with this right, but without
limiting its ability to make other disclosures to the full extent allowable, the
Bank may disclose all documents and information which the Bank now or later has
relating to the undersigned or the Indebtedness. The undersigned agrees that the
Bank may provide information relating to this Note or relating to the
undersigned to the Bank’s parent, affiliates, subsidiaries and service
providers.

         The undersigned agrees to reimburse the holder or owner of this Note
upon demand for any and all costs and expenses (including without limit, court
costs, legal expenses and reasonable attorney fees, whether inside or outside
counsel is used, whether or not suit is instituted and, if suit is instituted,
whether at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note.

         The undersigned acknowledges and agrees that there are no contrary
agreements, oral or written, establishing a term of this Note and agrees that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, indorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF MICHIGAN AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

         THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM, OR THE
HIGHEST APPLICABLE USURY CEILING, WHICHEVER IS LESS.

6



--------------------------------------------------------------------------------



 



         THE UNDERSIGNED AND THE BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

Borrower:

FINANCIAL RESOURCES GROUP, INC.

By: /s/ Lori Neff                   
         Lori Neff
Its: Vice President               

Address: 24201 Walden Center Drive, Suite 210     
                 Bonita Springs, Florida 34134                    

                 

--------------------------------------------------------------------------------

For Bank Use Only             CCAR #  

--------------------------------------------------------------------------------

                  LOAN OFFICER
INITIALS
HDH   LOAN GROUP NAME
MORTGAGE BANKER
FINANCE   OBLIGOR NAME
FINANCIAL RESOURCES GROUP, INC.

--------------------------------------------------------------------------------

                  LOAN OFFICER ID. NO. 2645   LOAN GROUP NO. 90281   OBLIGOR NO.
  NOTE NO.   AMOUNT
$10,000,000

--------------------------------------------------------------------------------

7